DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/9/2021 has been entered. Claims 1-3, 5-13, and 15-23 have been placed in condition for allowance per the examiner’s amendment documented below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Murphy on 8/26/2021.

Please amend independent claims 1 and 11 as follows: 

Claim 1 (Currently Amended) A method for producing assemblies using a plurality of component fitting lines, the method comprising: 
ascertaining an expected production time for each assembly type of the assemblies to be fitted with components and each component fitting line taking into consideration a respective cycle time for the assembly type on the component fitting line, and an expected number of items to be produced per 
computing the assignment of the assemblies to the component fitting lines by means of an optimization method, wherein the computing of the assignment is effected such that for probability distributions with respect to the expected production times per component fitting line that result from the probability distributions for the numbers of items, a sum of differences from the respective expected value of these resultant probability distributions is minimized, wherein the sum of differences of the respective expected values is expressed as a variance within a time period based on a product of a square of the differences from the respective expected values, and wherein the computed assignment balances expected utilization levels of each of the plurality of component fitting lines; and 
producing the assemblies using the computed assignment of the assemblies to the component fitting lines.

Claim 11 (Currently Amended) An apparatus for controlling production of assemblies using a plurality of component fitting lines, the apparatus comprising: 
a unit for ascertaining an expected production time for each assembly type of the assemblies to be fitted with components and for each component fitting line taking into consideration a respective cycle time for the assembly type on the component fitting line and an expected number of items to be produced per assembly type, wherein an actual number of items to be produced arises according to a previously determinable probability distribution, wherein 
a square of the differences from the respective expected values, and wherein the computed assignment balances expected utilization levels of each of the plurality of component fitting lines; 
wherein the apparatus controls production of the assemblies using the computed assignment of the assemblies to the component fitting lines.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The applicant has amended the claims to include the following new limitation: “…wherein the sum of differences of the respective expected values is expressed as a variance within a time period based on a product of a square of the differences from the respective expected values, and wherein the computed assignment balances expected utilization levels of each of the plurality of component fitting lines;”. Essentially, the new limitations has further limited the sum of differences of the probability distributions by defining that the sum of differences is expressed as a variance within a determined time period in which a product of a square of differences is utilized to calculate and balance utilization levels between each assembly line based on the sum of differences of the probability distributions. That is, the calculation is used to evenly distribute production utilization time between each assembly when a 

The closest prior art I have come across that is not currently applied or the applicants own prior art is Gyorfi et al. (US PGPUB 20040143352). Here they look to balance an assembly line and they try to balance loads across all feeders (see paragraph [0011]) however, they use mixed-integer liner programming which takes into account a bunch more factors when trying to determine an optimization (see paragraphs [0020]-[0072]). This provides a very complex and computational burden which the present application looks to avoid simply by focusing exclusively on probability distribution factor of a success of an object being completed by a machine being minimized and then assigning work to machines to balance the load based off that one factor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117